Citation Nr: 0936026	
Decision Date: 09/23/09    Archive Date: 10/02/09

DOCKET NO.  09-14 939	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for defective right hip replacement.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel






INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active military service from March 1942 to 
January 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2008 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that benefits are warranted for a hip 
disorder under the provisions of 38 U.S.C.A. § 1151, due to 
negligent treatment at a VA Medical Center (VAMC).  
Specifically, the Veteran asserts that a right hip 
replacement procedure at the Wade Park VAMC in 1998 was 
defective, which became apparent when his hip failed in 
January 2005.

Upon reviewing the evidence of record, the Board observes VA 
treatment records prior to January 2007 have not been 
associated with the claims folder.  As noted above, the 
Veteran indicated outpatient treatment records from the Wade 
Park VAMC support his claim for compensation.  Records 
generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, 
because the Board has identified outstanding VA records 
pertinent to the Veteran's current claims on appeal VA must 
undertake efforts to acquire such documents as these records 
may be material to his claim; a reasonable effort should be 
made to obtain such records.  See 38 U.S.C.A. § 5103A(b).

As a final note, the Board notes that the Veteran's 
representative has argued that VA should search for and 
obtain any relevant VAMC medical quality assurance records 
that may exist.  However, the Board is not at liberty to 
obtain such records.  Although VA is required under the 
Veterans' Claims Assistance Act (VCAA) to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, and quality 
assurance records might contain evidence and conclusions 
relevant to a determination under 38 U.S.C.A. § 1151, VA is 
not permitted to disclose quality assurance records to the 
public except in narrowly-defined circumstances pursuant to 
38 U.S.C.A. § 5705.  As records obtained through the VCAA 
must be considered in a claim, and records considered in a 
claim must be disclosed to claimants under VA regulations and 
Court of Appeals for Veterans Claims case law, VA's Office of 
the General Counsel has determined that Congress intended the 
privilege to apply to prevent VA from obtaining and using 
these records where doing so would inevitably entail 
disclosure.  See also Loving v. Nicholson, 19 Vet. App. 96 
(2005).  Accordingly, VA is specifically barred from 
requesting the VAMC medical quality assurance records that 
the Veteran's representative has requested.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.	Obtain any VA treatment records from 
the Wade Park VAMC for the period from 
July 1998 to January 2007, including 
all outpatient treatment records.  A 
response, negative or positive, should 
be associated with the claims file.  
Requests must continue until the AOJ 
determines that the records sought do 
not exist or that further efforts to 
obtain those records would be futile.

2.	After completing the above, and any 
other development deemed necessary, 
readjudicate the Veteran's claim based 
on the entirety of the evidence.  If 
the benefits sought on appeal are not 
granted to the appellant's 
satisfaction, he and his representative 
should be provided with a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.   

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



